DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 21-24, filed November 23, 2020, with respect to the rejection of claims 1, 11, 21 and 31 under 35 US 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nory et al. (US 2019/0215856).
RE claims 1, 11, 21 and 31, the present amendment to further incorporate claims 3, 13, 23 and 33 unfortunately fails to place the application in condition for allowance due to recitation of the term “and/or” to separate the three limitations directed to the “first indication field”. The claims must be given their broadest reasonable interpretation and as such, any recitations of “and/or” must be interpreted as “or”. Thus the claim presents three different options for the first indication field. As will be shown below, the teachings of Nory read upon the second of these three options. In such a case, although the prior art does not read upon the feature which comprises the previously indicated allowable matter the submitted amendment now renders this feature entirely optional. Examiner suggests the claims be amended further to avoid use of “and/or” so as to explicitly claim at least this feature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2018/0367278 with priority afforded by provisional 62/276,534, Chatterjee hereafter) in view of Nory et al. (US 2019/0215856, Nory hereafter).
RE claims 1 and 21, Chatterjee discloses a method and a terminal (Paragraphs 31-36 corresponding to page 6 of the provisional), comprising at least one processor and a memory (Paragraphs 71-73); wherein the memory is configured to store computer readable program codes, and the at least one processor is configured to execute the computer readable program codes to (Paragraphs 71-73): receive a first physical downlink control channel, wherein Downlink Control Information (DCI) of the first physical downlink control channel carries a first indication field for determining a time domain position of ACK/NACK feedback information (Paragraphs 31-32, DCI from a base station to a mobile device contains information pertaining to an UL grant for HARQ-ACK feedback); and determine a time domain position of ACK/NACK feedback information of the first physical downlink control channel or a first physical downlink shared channel corresponding to the first physical downlink control channel according to the first indication field (Paragraphs 32-36, DCI is processed by the mobile device to determine the HARQ-ACK grant and the mobile device determines the subframe the HARQ-ACK is to be transmitted), and to transmit the ACK/NACK feedback information at the time domain position of the ACK/NACK feedback information (The mobile device transmits the HARQ-ACK according to the grant). 
Chatterjee does not explicitly disclose wherein the first indication field indicates K time domain positions at which ACK/NACK feedback information is able to be transmitted, wherein K is a positive integer; wherein the first indication field comprises P bits of information, wherein 
                        
                            P
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    log
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            K
                                        
                                    
                                
                            
                        
                     and "                        
                            
                                
                            
                        
                     " represents rounding up; and/or, the first indication field indicates a position of a radio frame or a half frame or a sub frame or a slot or a Transmission Time Interval (TTI) or a mini-slot or a symbol comprising a time domain position for transmitting the ACK/NACK feedback information; and/or, the first indication field indicates a position of a first symbol to be occupied for transmitting the ACK/NACK feedback information, and the ACK/NACK feedback information occupies A consecutive uplink symbols starting with the first symbol, wherein A is a positive integer; or the first indication field indicates a position of a first Transmission Time Interval (TTI) to be occupied for transmitting the ACK/NACK feedback information, and the ACK/NACK feedback information occupies A consecutive uplink TTIs starting with the first TTI; or the first indication field indicates a position of a first slot to be occupied for transmitting the ACK/NACK feedback information, and the ACK/NACK feedback information occupies A consecutive slots starting with the first slot; or the first indication field indicates a position of a first mini-slot to be occupied for transmitting the ACK/NACK feedback information, and the ACK/NACK feedback information occupies A consecutive mini-slots starting with the first mini-slot; or the first indication field indicates a position of a first sub-frame to be occupied for transmitting the ACK/NACK feedback information, and the ACK/NACK feedback information occupies A consecutive sub-frames starting with the first sub-frame, wherein A is a positive integer greater than 1.
However, Nory teaches the first indication field indicates a position of a radio frame or a half frame or a sub frame or a slot or a Transmission Time Interval (TTI) or a mini-slot or a symbol comprising a time domain position for transmitting the ACK/NACK feedback information (Paragraph 45, corresponding to at least page 12 of the provisional, UE can determine a PUCCH resource (n-sTTI) corresponding to PDSCH transmission or downlink SPS release associated with a shorter TTI, sTTI. One of the TPC bits or states of the TPC field or another field in the DCI may also be used to indicate the presence of another TTI HARQ -ACK feedback, such as TTI assignment indicator or counter, in the same uplink subframe/slot comprising the sTTI HARQ -ACK feedback.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and terminal of Chatterjee with the teachings of Nory since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 11 and 31, Chatterjee discloses a method and a base station, comprising at least one processor and a memory (Paragraphs 31-36 corresponding to page 6 of the provisional); wherein the memory is configured to store computer readable program codes, and the at least one processor is configured to execute the computer readable program codes to: transmit a first physical downlink control channel to a terminal, wherein Downlink Control Information (DCI) of the first physical downlink control channel carries a first indication field for determining a time domain position of Acknowledgment/Negative Acknowledgement (ACK/NACK) feedback information (Paragraphs 31-32, DCI from a base station to a mobile device contains information pertaining to an UL grant for HARQ-ACK feedback); and receive ACK/NACK feedback information, fed back by the terminal, of the first physical downlink control channel or a first physical downlink shared channel corresponding to the first physical downlink control channel, at the time domain position of the ACK/NACK feedback information determined according to the first indication field (Paragraphs 32-36, DCI is processed by the mobile device to determine the HARQ-ACK grant and the mobile device determines the subframe the HARQ-ACK is to be transmitted. The mobile device transmits the HARQ-ACK according to the grant).
Chatterjee does not explicitly disclose wherein the first indication field indicates K time domain positions at which ACK/NACK feedback information is able to be transmitted, wherein K is a positive integer; wherein the first indication field comprises P bits of information, wherein 
                        
                            P
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    log
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            K
                                        
                                    
                                
                            
                        
                     and "                        
                            
                                
                            
                        
                     " represents rounding up; and/or, the first indication field indicates a position of a radio frame or a half frame or a sub frame or a slot or a Transmission Time Interval (TTI) or a mini-slot or a symbol comprising a time domain position for transmitting the ACK/NACK feedback information; and/or, the first indication field indicates a position of a first symbol to be occupied for transmitting the ACK/NACK feedback information, and the ACK/NACK feedback information occupies A consecutive uplink symbols starting with the first symbol, wherein A is a positive integer; or the first indication field indicates a position of a first Transmission Time Interval (TTI) to be occupied for transmitting the ACK/NACK feedback information, and the ACK/NACK feedback information occupies A consecutive uplink TTIs starting with the first TTI; or 
However, Nory teaches the first indication field indicates a position of a radio frame or a half frame or a sub frame or a slot or a Transmission Time Interval (TTI) or a mini-slot or a symbol comprising a time domain position for transmitting the ACK/NACK feedback information (Paragraph 45, corresponding to at least page 12 of the provisional, UE can determine a PUCCH resource (n-sTTI) corresponding to PDSCH transmission or downlink SPS release associated with a shorter TTI, sTTI. One of the TPC bits or states of the TPC field or another field in the DCI may also be used to indicate the presence of another TTI HARQ -ACK feedback, such as TTI assignment indicator or counter, in the same uplink subframe/slot comprising the sTTI HARQ -ACK feedback.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and terminal of Chatterjee with the teachings of Nory since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
.
Claims 5, 7, 15, 17, 25, 27, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Nory and further in view of Tiirola et al. (US 2018/0270794 with priority afforded by provisional 62/235,266).
RE claims 5, 15, 25 and 35, Chatterjee in view of Nory discloses the methods according to claim 1 and 11, the terminal according to claim 21 and base station according to claim 31 as set forth above. Chatterjee in view of Nory does not explicitly disclose determining, by the terminal, a position of a radio frame or a half-frame or a sub-frame or a slot or a mini-slot or a symbol comprising the time domain position of the ACK/NACK feedback information indicated by the first indication field, according to a first Transmission Time Interval (TTI) length and/or a second TTI length, wherein the first TTI length is a TTI length of the first physical downlink control channel and/or the first physical downlink shared channel corresponding to the first physical downlink control channel, and the second TTI length is a preconfigured or pre-agreed TTI length for determining the time domain position of the ACK/NACK feedback information; or, the method further comprises: determining, by the terminal, a position of a radio frame or a half-frame or a sub-frame or a Transmission Time Interval (TTI) or a slot or a mini-slot or a symbol comprising the time domain position of the ACK/NACK feedback information indicated by the first indication field, according to a magnitude or sequential 
However, Tiirola teaches determining, by the terminal, a position of a radio frame or a half-frame or a sub-frame or a slot or a mini-slot or a symbol comprising the time domain position of the ACK/NACK feedback information indicated by the first indication field, according to a second TTI length wherein the second TTI length is a preconfigured or pre-agreed TTI length for determining the time domain position of the ACK/NACK feedback information (Paragraph 67 corresponding to paragraph 41 of the provisional. Uplink control information is configured with a preset or preconfigured TTI length).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the methods, terminal and base station of Chatterjee in view of Nory with the teachings of Tiirola since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 7, 17, 27 and 37, Chatterjee in view of Nory and further in view of Tiirola discloses the methods according to claim 5 and 15, the terminal according to claim 25 and base station according to claim 35 as set forth above. Note that Chatterjee further discloses wherein the time domain position of the ACK/NACK feedback information is one or a combination of following instances: the sub-frame comprising the time domain position of the ACK/NACK feedback information is a sub-frame in which the first physical downlink control channel or the first physical downlink shared channel corresponding to the first physical downlink control channel is transmitted (Paragraphs 32-36, DCI is processed by the mobile device to determine the HARQ-ACK grant and the mobile device determines the subframe the HARQ-ACK is to be transmitted. The mobile device transmits the HARQ-ACK according to the grant).
Claims 9, 19, 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Nory and further in view of Yin et al. (US 2012/0210187, Yin hereafter).
RE claims 9, 19, 29 and 39, Chatterjee in view of Nory discloses the methods according to claim 1 and 11, the terminal according to claim 21 and base station according to claim 31 as set forth above. Chatterjee in view of Nory does not explicitly disclose wherein if the terminal determines a same time domain position of ACK/NACK feedback information respectively according to first indication fields of a plurality of first physical downlink channels, then transmitting, by the terminal, the ACK/NACK feedback information at the time domain position of the ACK/NACK feedback information comprises: concatenating, by the terminal, ACK/NACK feedback information of respective first physical downlink channels among the plurality of the first physical 
However, Yin teaches wherein if the terminal determines a same time domain position of ACK/NACK feedback information respectively according to first indication fields of a plurality of first physical downlink channels, then transmitting, by the terminal, the ACK/NACK feedback information at the time domain position of the ACK/NACK feedback information comprises: concatenating, by the terminal, ACK/NACK feedback information of respective first physical downlink channels among the plurality of the first physical downlink channels or of first physical downlink shared channels corresponding to the respective first physical downlink channels, according to Downlink Assignment Index (DAI) indication fields in DCI of the plurality of the first physical downlink channels; and transmitting, by the terminal, a concatenated ACK/NACK feedback information at the same time domain position of the ACK/NACK feedback information (Paragraphs 45 teaches a UE configured with five component carriers and the UE further is allocated PDSCH subframes according to a downlink assignment index. Paragraphs 45, 52 and 81-84 further teaches that the HARQ-ACK feedback is transmitted for more than one subframe through concatenating the HARQ-ACXK bits for each subframe into a single Uplink Control Information transmission).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the methods, terminal and base .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/           Primary Examiner, Art Unit 2461